Citation Nr: 0310661	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  98-19 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection bilateral knee 
disabilities. 

2.  Entitlement to service connection for residuals of a low 
back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel






REMAND

The veteran served on active duty from May 1993 to May 1997.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
No. Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for a left shoulder disability and denied service 
connection for a low back disorder and bilateral knee 
disabilities.  In October 2002 the Board granted an increased 
rating of 30 percent for the service-connected left shoulder 
disability, and undertook additional development of this 
issue pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2).  The development requested included having the 
claims file returned to the VA doctor who examined the 
veteran in September 2001 for an addendum opinion.  The case 
was instead sent to a physician's assistant (PA), and there 
remains some ambiguity as to the exact nature of any chronic 
acquired disability of the veteran's low back, other than the 
developmental anomaly of T12-L1, and any chronic disabilities 
of the knees.  These questions need resolution.  The veteran 
has a right to compliance with the Board's requested 
development.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Furthermore the Federal Circuit has now held that 38 C.F.R. § 
19.9(a)(2) is invalid.  Disabled American Veterans et. al v. 
Secretary Of Veterans Affairs, Nos. 02-7304,-7305,-7316 (Fed. 
Cir. May 2, 2003).  

For the above reasons, this case must be remanded for the 
following actions:  

1.  The RO is requested to forward the 
veteran's claims file to the same VA 
medical doctor who examined the veteran 
in September 2001 for an addendum.  The 
examiner is again requested to review the 
records to include the April 2003 opinion 
of the VA PA.  The examiner is requested 
to He is also requested to specifically 
identify and diagnosis all chronic back 
and knee disorders, to include the 
presence or absence of low back strain, 
and render an opinion as to whether it is 
as likely as not that any disorder 
diagnosed is related to the veteran's 
military service or any incident therein.  
The examiner is also requested to comment 
on the April 2003 opinion from the PA.  
If the VA doctor finds that another 
examination is necessary, the RO should 
arrange for such development to be 
accomplished.  If the doctor who examined 
the veteran in September 2001 is not 
available the RO should arrange to have 
the veteran physically examined by an 
orthopedist to determine all chronic back 
and knee disabilities, and to render an 
opinion as to whether it is as likely as 
not that they are related to the 
veteran's military service or any 
incident therein.

2.  Thereafter, the RO should 
readjudicate the veteran's claims 
considering all the evidence added to the 
record since the last supplemental 
statement of the case.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case, containing notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence 
added to the record since the last 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The case should then be returned to the Board for further 
appellate consideration.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


